Crockett, J., concurring:
The action is ejectment to recover a lot in the Western Addition to San Francisco, and the plaintiff relies on prior possession alone. On the first trial the cause was tried before a jury, which rendered a verdict for the plaintiff, and judgment was entered accordingly. On appeal to this Court, the judgment was reversed, on the ground that the evidence was insufficient to establish a prior possession in the plaintiff. On the second trial, the cause was tried before the Court, without a jury, and findings were filed, on which a judgment was entered for the defendants, and the plaintiff appeals. It is very evident that on the second appeal we *668cannot reverse our ruling on any question of law which was decided on the first appeal. The first decision, whether right or wrong, has become the law of the case. It only remains for us to ascertain whether or not the plaintiff has strengthened her case on the second trial. If the evidence of the prior possession, on the last trial, was in substance the same as on the first, our ruling upon it must of necessity be the same, for the reason already stated. On the first trial the main fact relied upon as establishing a prior possession was, that the plaintiff’s grantor had erected around' the premises a fence made of posts and rails; that the fence was five feet high and consisted of posts, eight feet apart, and two rails, two by three inches in size; that the plaintiff and her grantor had repaired the fence from time to time and kept it in good condition, up to the time of the entry by the defendants; but it was proved that neither the plaintiff or her grantor had ever resided upon, improved or cultivated the lot, or otherwise occupied it, except by the erection of the fence or keeping it in repair. It was also proved that the fence was not sufficient to turn cattle. On these facts this Court held, on the first appeal, that the plaintiff had failed to establish such a possession as entitled her to maintain the action. On the second trial, several additional witnesses were called; but their testimony was only cumulative, both as to the character of the fence and its sufficiency to turn cattle. The Court therefore finds that the lot was enclosed “with a fence consisting of posts, in size three by four inches, and four and one half feet high, set in the ground eight feet apart, with two rails laid thereon, which were two by three inches in size. ” On the first appeal, we held that such a fence, though repaired and kept in good condition, did not establish a possession of the premises; and no additional fact was proved on the second trial to take the case out of the rule thus announced. If it was an original proposition, open to discussion in this case, my present impression is, that I should be inclined to hold the proof of possession to be sufficient. But the case being substantially the same on both trials, I think the plaintiff is concluded by the decision on the first appeal.
*669It is insisted, however, by the plaintiff, that in the third finding the Court finds it as a fact that on the partition of the larger tract, of which the premises in contest form a part, the plaintiff’s grantor “entered into the exclusive occupation of the premises allotted to him upon such partition.”
But all the findings must be construed together; and in the sixth finding the Court finds “that during said period of time, said plaintiff and her predecessors or grantors did not live upon or cultivate said premises, except as above stated in the fourth finding hereof, and did no other acts of possession on said Block No. 289, except to Tteep said fences in repair.” By the fourth finding, it appears that the plaintiff’s grantor erected a house and resided upon another portion of the larger tract, separate from the premises in controversy, and which was enclosed with a separate fence. I do not understand that the Court intended, in the third finding, to state that there was any other “ exclusive occupation” of the premises in controversy, except such as resulted from the erection of the fence and keeping it in repair. On the whole, I can perceive no means to escape the conclusion that the decision on the first appeal is conclusive of this, and I therefore concur in affirming the judgment.